ICJ_094_LandMaritimeBoundary_CMR_NGA_1994-06-16_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA FRONTIÈRE TERRESTRE
ET MARITIME ENTRE LE CAMEROUN
ET LE NIGÉRIA

(CAMEROUN c. NIGÉRIA)

ORDONNANCE DU 16 JUIN 1994

1994

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
THE LAND AND MARITIME BOUNDARY
BETWEEN CAMEROON AND NIGERIA

(CAMEROON v. NIGERIA)

ORDER OF 16 JUNE 1994
Mode officiel de citation:

Frontière terrestre et maritime entre le Cameroun et le Nigéria,
ordonnance du 16 juin 1994, C.I.J. Recueil 1994, p. 105

Official citation:

Land and Maritime Boundary between Cameroon and Nigeria,
Order of 16 June 1994, I.C.J. Reports 1994, p. 105

 

N° de vente:
ISSN 0074-4441 Sales number 649
ISBN 92-1-070709-5

 

 

 
16 JUIN 1994

ORDONNANCE

FRONTIÈRE TERRESTRE ET MARITIME
ENTRE LE CAMEROUN ET LE NIGERIA

(CAMEROUN c. NIGÉRIA)

LAND AND MARITIME BOUNDARY
BETWEEN CAMEROON AND NIGERIA

(CAMEROON y. NIGERIA)

16 JUNE 1994

ORDER
1994
16 juin
Rôle général
n° 94

105

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1994

16 juin 1994

AFFAIRE DE LA FRONTIÈRE TERRESTRE
ET MARITIME ENTRE LE CAMEROUN
ET LE NIGÉRIA

(CAMEROUN c. NIGÉRIA)

ORDONNANCE

Présents: M. BEDJAOUI, Président; M. SCHWEBEL, Vice-Président, M. Opa,
sir Robert JENNINGS, MM. TARASSOV, GUILLAUME, SHAHABUD-
DEEN, AGUILAR MAWDSLEY, WEERAMANTRY, RANJEVA, HERCZEGH,
SHI, FLEISCHHAUER, KOROMA, juges, M. VALENCIA-OSPINA,

Greffier.

La Cour internationale de Justice,

Ainsi composée,
Après délibéré en chambre du conseil,

Rend l'ordonnance suivante :

Considérant que, le 29 mars 1994, la République du Cameroun a
déposé au Greffe de la Cour une requête introductive d'instance contre la
République fédérale du Nigéria à propos d’un différend présenté comme
portant essentiellement «sur la question de la souveraineté sur la pres-
quile de Bakassi»; et que la Cour a, par cette requête, été priée de déter-
miner le tracé d’une partie de la frontière maritime entre les deux Etats;

Considérant que, le 29 mars 1994, le Greffier a notifié, par télex et par
lettre, le dépôt de la requête à la République fédérale du Nigéria et
qu'une copie certifiée conforme lui en a été transmise;

4
106 FRONTIÈRE TERRESTRE ET MARITIME (ORDONNANCE 16 VI 94)

Considérant que, dans la requête, la République du Cameroun a
notifié à la Cour la désignation de S. Exc. M. Douala Moutome comme
agent et de MM. Maurice Kamto et Yana Peter Ntamark comme
coagents;

Considérant que, par une lettre du 22 avril 1994, la République fédé-
rale du Nigéria a informé la Cour de la désignation de S. Exc. M. Olu
Onagoruwa comme agent et de S. Exc. M. Ibrahim Bindawa comme
coagent ;

Considérant que, par la même lettre, la République fédérale du Nigéria
a notifié à la Cour son intention de désigner M. Bola Ajibola pour siéger
en qualité de juge ad hoc en l’affaire; et considérant que la Partie adverse
n'a élevé aucune objection à cette désignation, que la Cour elle-même
n’en a vu aucune, et que les Parties en ont été informées par une lettre du
Greffier du 16 mai 1994;

Considérant que, par une lettre du 5 mai 1994, la République du
Cameroun a notifié à la Cour son intention de désigner M. Kéba Mbaye
pour siéger en qualité de juge ad hoc en l'affaire; et considérant que la
Partie adverse n’a élevé aucune objection à cette désignation, que la Cour
elle-même n’en a vu aucune, et que les Parties en ont été informées par
une lettre du Greffier du 6 juin 1994;

Considérant que, le 6 juin 1994, la République du Cameroun a déposé
au Greffe de la Cour une requête additionnelle à la requête introductive
d'instance déposée le 29 mars 1994, «aux fins d’élargissement de l’objet
du différend» à un autre différend présenté comme portant essentielle-
ment «sur la question de la souveraineté sur une partie du territoire
camerounais dans la zone du lac Tchad»:

Considérant que, dans la requête additionnelle, la République du
Cameroun a demandé à la Cour de préciser définitivement la frontière
entre le Cameroun et le Nigéria, du lac Tchad jusqu'à la mer, et a prié la
Cour de joindre les deux requêtes «et d'examiner l’ensemble en une seule
et même instance»:

Considérant que, le 7 juin 1994, le Greffier a informé lagent de la
République fédérale du Nigéria du dépôt de la requête additionnelle, et
lui a communiqué une copie certifiée conforme de celle-ci:

Considérant que, le 14 juin 1994, lors d'une réunion entre le Président
et les représentants des Parties, l’agent de la République du Cameroun a
exposé que son gouvernement n'avait pas eu l'intention de présenter une
requête distincte, mais que la requête additionnelle était davantage conçue
comme un amendement à la requête initiale ;

Considérant que, lors de cette réunion, l'agent de la République fédé-
rale du Nigéria a indiqué que son gouvernement ne voyait pas d’objec-
tion à ce que la requête additionnelle soit traitée comme un amendement
à la requête initiale, de sorte que la Cour puisse examiner l’ensemble en
une seule et même instance; et considérant que la Cour ne voit pas d’ob-
jection à ce qu'il soit ainsi procédé;

5
107 FRONTIÈRE TERRESTRE ET MARITIME (ORDONNANCE 16 VI 94)

Considérant que, lors de la même réunion, les Parties ont été consul-
tées sur les délais à fixer pour le dépôt des pièces écrites relatives à l’objet
de la requête initiale et de la requête additionnelle;

La Cour,

S’étant renseignée auprés des Parties,

Fixe comme suit les dates d’expiration des délais pour le dépôt des
pièces de la procédure écrite:

Pour le mémoire de ia République du Cameroun, le 16 mars 1995;

Pour le contre-mémoire de la République fédérale du Nigéria, le
18 décembre 1995:

Réserve la suite de la procédure.

Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le seize juin mil neuf cent quatre-vingt-quatorze, en
trois exemplaires, dont l’un restera déposé aux archives de la Cour et les
autres seront transmis respectivement au Gouvernement de la Répu-
blique du Cameroun et au Gouvernement de la République fédérale du
Nigéria.

Le Président,
{Signé} Mohammed BEDjiAOUI.

Le Greffier,
{Signé} Eduardo VALENCIA-OSPINA.
